 
 
 
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
DATED JANUARY 6, 2004




As of August 29, 2008, this agreement shall serve as the first Amendment to the
Employment Agreement dated January 6, 2004 between Somerset International Group,
Inc. (the “Company”), a Delaware Corporation at 90 Washington Valley Road,
Bedminster, NJ 07921, and John X. Adiletta, (“Employee”) at 51 Boulderwood
Drive, Bernardsville, NJ 07924.


IN CONSIDERATION of the mutual covenants contained in this Amendment to the
Employment Agreement, and for other good and valuable consideration the receipt
and adequacy of which are hereby acknowledged, the Company and the Employee
agree that the Employment Agreement shall be amended as follows:


2.  
Term:  The term of the Agreement shall be extended for an additional three (3)
years from January 6, 2009.



IN WITNESS WHEREOF, this Amendment has been executed as of the date and year
first above written.
 
 
 
 
 

   
The “Company”
Somerset International Group, Inc.
Attest:
 
 
   
Secretary
 
Name:  John X. Adiletta
Title:    President and Chief
   
             Executive Officer
         
The “Employee”
 
 
Witness
 
John X. Adiletta